Hughes, J. (after stating the facts). The law, as found in Sandels & Hill’s Digest in the sections read to the jury by the court, seems to us to be too plain to require comment or construction. Eor a case in point, we refer to the case of Snap v. People, 19 Ill. 80. Under our statute, it is malicious mischief to kill or wound any animal of another, the stealing of which is larceny, with or without malice toward the owner of the animal, if the killing or wounding of the animal is done unlawfully, maliciously, or wantonly. Astodefenses to mfscweff when error not prejudiciai. witness may restate testimony. It is no defense that the animal, when killed, was trespassing upon the grounds of the defendant, unless he show that, at the time, his grounds were enclosed by a lawful fence. Nor is it any defense that the animal was breachy, and had previously trespassed upon defendant’s grounds, though this might go, and is admissible, in mitigation, as the circumstances attending the offense might materially affect the punishment, which the statute fixes at not less than twenty nor more than one hundred dollars. In this case, however, there was no prejudicial a j error in excluding this evidence, as the lowest fine was imposed. There was no error in permitting the witnesses to , restate their testimony to the jury m the presence and by direction of the court, after the cause had been submitted to the jury, and they had retired to consider of their verdict. We find no substantial error. The judgment is affirmed.